NO.
12-07-00188-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 
IN THE INTEREST OF T.D.J.,
A CHILD        §          COUNTY COURT AT LAW OF
 
§          CHEROKEE COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  
            On May 18,
2007, this court notified Appellant that she should file a docketing statement
within ten days if she had not already done so. 
However, Appellant did not file a docketing statement.  On May 31, 2007, this court notified
Appellant that her docketing statement had not been filed.  Appellant was further notified that the
filing fee in this appeal had not been paid. 
See Tex. R. App. P. 5.  Finally, Appellant was informed that unless
she filed a complete docketing statement and the filing fee on or before June
11, 2007, the appeal would be dismissed. 
To date, Appellant has neither complied with this court’s notices or otherwise
responded to them.  Accordingly, this
appeal is dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3(c).
Opinion delivered June
13, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(PUBLISH)